MERRITT, Circuit Judge,
concurring in part and dissenting in part.
Although I agree with the majority that the Tennessee statute of limitations should be applied to preclude litigation against Anderson County, Tennessee, I disagree with their determination that the plaintiff should be barred from proceeding against the other defendants.
In this case, the plaintiff alleges that he purchased a space heater and kerosene in Ohio which he later used in his pick-up truck to keep his wife and child warm after he was forced off the road in Anderson County, Tennessee by an ice storm. This resulted in the death of the wife and child due to the inhalation of noxious fumes from the heater. He claims that he purchased the space heater at J.C. Penney in Ohio and that the store failed to properly warn him of the danger. He also claims that Pennzoil Company marketed the kerosene negligently because of either its poor quality or improper warnings, and that Underwriters Laboratory was negligent in recommending the improper warning. He further claims that Anderson County, Tennessee was negligent in failing to clear the roadway, failing to warn the Vaughns that the road had been closed and failing to render aid to the Vaughns.
In Erie R.R. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), the Supreme Court held that a federal court sitting in diversity must apply the law which would be applied by the courts of the state in which the federal court sits. This requires the federal court to apply the conflicts of laws rules of the state in which the court sits, in this case Ohio. See Klaxon Co. v. Stentor Mfg. Co., 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941).
In Fox v. Morrison Motor Freight, Inc., 25 Ohio St.2d 193, 267 N.E.2d 405, cert. denied, 403 U.S. 931, 91 S.Ct. 2254, 29 L.Ed.2d 710 (1971), the Ohio Supreme Court rejected a strict lex loci delicti approach and adopted a governmental interest analysis for determining what state’s law is applicable in a wrongful death case. Under this approach, the court must search for the state which has the most “substantial governmental interest” by weighing any conflicting interests of the competing states. Some form of balancing of interests analysis is increasingly becoming the favored approach to conflicts of laws problems.
This reasoning results in the application of Tennessee law to the claims against Anderson County, Tennessee and Ohio law to the other plaintiffs. Tennessee has a strong interest in its counties not being sued in the Ohio federal courts. Moreover, Anderson County, Tennessee had no contact with the State of Ohio. Rather, the plaintiff voluntarily entered the state and drove on its roads, thus resulting in the injury complained of in this lawsuit. The only negligence claimed against Anderson County is that it failed to properly maintain the roads in its jurisdiction. Under these circumstances, Tennessee’s interests clearly outweigh Ohio’s and therefore Tennessee’s one-year statute of limitations should be applied to preclude the claims against it.
With respect to the claims against the other defendants, Tennessee has no interest in litigating their claims. The defendants are not residents of Tennessee, nor do they have a substantial presence there. The only link between the plaintiff and his deceased wife and Tennessee is that they *612happened to drive through the state on their way from Ohio to a Florida vacation. Ohio has substantially more interest in the litigation against the defendants: not only is the plaintiff in this case an Ohio resident, but he is bringing suit on behalf of his deceased wife and daughter, both of whom were Ohio residents. Moreover, the product whose alleged default and negligent warning resulted in the wrongful deaths was purchased in Ohio. Ohio has a substantial interest in protecting its residents from death caused by allegedly unsafe products with negligent warnings which are purchased within its borders. Therefore, comparing Ohio’s interest to Tennessee’s, Ohio has a stronger governmental interest in the case against the product manufacturer, label designer and seller than does Tennessee. Accordingly, Ohio’s conflicts rules would result in application of Ohio’s wrongful death statute to these defendants.
Under Ohio law, the relevant inquiry is whether defendants’ conduct falls within the ambit of the wrongful death statute. The Ohio wrongful death statute provides in pertinent part:
When the death of a person is caused by wrongful act, neglect, or default which would have entitled the party injured to maintain an action and recover damages if death had not ensued, ... the person who would have been liable if death had not ensued ... shall be liable to an action for damages____
When death is caused by a wrongful act, neglect, or default in another state, territory, or foreign country, for which a right to maintain an action and recover damages is given by a statute of such other state, territory, or foreign country, such right of action may be enforced in this state. Every such action shall be commenced within the time prescribed for the commencement of such actions by the statute of such other state, territory, or foreign country____
Ohio Rev.Code Ann. § 2125.01 (Baldwin 1982) (emphasis supplied).
The first paragraph of the statute grants the basic right to sue for a wrongful death under Ohio law. The second paragraph details the circumstance under which Ohio will enforce the wrongful death statutes of sister states. The two basic requirements for enforcement are: (1) the action must be maintainable in the sister state, (including satisfying a requirement of timeliness); and (2) the sister state would enforce Ohio’s wrongful death statute in the same circumstance.
The second paragraph of § 2125.01 was interpreted by the Ohio Supreme Court in Wabash R.R. v. Fox, 64 Ohio St. 133, 59 N.E. 888 (1901). In that case, the administrator of the estate of a railroad employee filed suit to recover for a wrongful death occurring in Indiana from alleged negligence occurring in Indiana. The question raised was whether the Ohio court would enforce the predecessor version of the second paragraph of § 2125.01.
The Ohio Supreme Court held that the statute imposed a reciprocity requirement and, therefore, a condition to the right to maintain the action in Ohio is that the sister state would allow the enforcement of Ohio’s wrongful death statute in similar circumstances. See Wabash, 64 Ohio St. at 142, 59 N.E. at 889. Although the Indiana wrongful death statute permitted a cause of action for wrongful death, that cause of action, like Ohio’s, was limited to cases where the action would be maintainable had the decedent lived. Indiana had another statute which provided that when an Indiana citizen who worked for a railroad company operating a line in Indiana and a sister state, brought suit in Indiana for injuries inflicted in the sister state, the corporation was prohibited from pleading or proving the decisions or statutes of the sister state as a defense. Ohio had no such limitation upon the right of defense. The Ohio Supreme Court held that read together, the Indiana statutes violated the reciprocity requirement. The Court reasoned further that even if it ignored the second statute the claim would not be maintainable in Indiana because of the fellow-servant doctrine. Thus, the claim would either be barred because a lack of reciprocity or because it was not maintainable in Indiana. *613The Ohio courts therefore did not have jurisdiction to hear the case.
The basic question raised by this case is when the enforcement section of the Ohio wrongful death statute is applicable. I would interpret the statute to provide that the enforcement section is applicable when Ohio is enforcing the law of a sister state — i.e., when Ohio’s conflict of laws rules would result in application of another state’s law. This interpretation is consistent with both the language and the purpose of the wrongful death statute.
The second paragraph of the statute expressly states that it is applicable to cases where the “right to maintain an action and recover damages is given by a statute of ... [anjother state or foreign country.” (emphasis supplied). As previously discussed, in our case, Ohio’s conflicts of laws rules would result in application of Ohio law to J.C. Penney, Pennzoil and Underwriters. As to these defendants, the right to maintain the suit is thus granted by Ohio law, not Tennessee law. The first paragraph of the statute with its two-year statute of limitations should therefore be applied to these defendants. This reading is consistent with the purpose of the statute which was to limit the enforcement of a foreign state’s wrongful death statute in Ohio. See Wabash, 64 Ohio St. 133, 59 N.E. 888 (1901). It would not be consistent with that purpose nor would it be logical to limit the enforcement of Ohio’s own wrongful death statute in its courts by Tennessee’s statute of limitations.
For these reasons, although I agree with the majority that the Ohio Supreme Court has yet to decide the precise question presented by this appeal, I believe the proper interpretation of Ohio’s wrongful death statute, and the one which the Ohio courts would adopt if presented with the question, is to apply the enforcement section and its borrowing provision only to cases where the law of a sister state is applicable. In this case, therefore, because Ohio law grants this plaintiff the right to maintain an action for wrongful death against J.C. Penney, Pennzoil Company and Underwriters Laboratory, I would apply Ohio’s two-year statute of limitations to those defendants. I agree with the Court, however, that the suit against Anderson County is governed by Tennessee law and is therefore time-barred by the Tennessee one-year statute of limitations. Accordingly, I dissent in part and concur in part.